Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered September 10, 1996, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him to a term of 3 to 6 years, unanimously affirmed.
The court did not abuse its discretion in denying defendant’s motion for a mistrial after uncharged crimes evidence was inadvertently elicited (see, People v Young, 48 NY2d 995). The court prevented any prejudice by immediately striking the testimony from the record and issuing a curative instruction to the jury, which the jury is presumed to have followed. Defendant’s remaining contentions are unpreserved for appellate review, and we decline to review them in the interest of justice. Were we to review these claims, we would find that the challenged evidence was admissible to prove that the weapon was loaded and operable. Concur — Milonas, J. P., Rosenberger, Wallach, Tom and Mazzarelli, JJ.